internal_revenue_service number release date index number --------------------------------------------------------- ------------------------- -------------------------------- ------------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc psi b03 plr-126651-15 date february x y ------------------------------------------------------------------------------------------------------ --------------------------- --------------------------- state ----------- dear -------------- this letter responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting a ruling under sec_7704 of the internal_revenue_code code facts x is a state law corporation x intends to form a state limited_partnership y interests in which may be sold in an initial_public_offering x represents that y will be engaged in the production storage transportation and marketing of the nitrogen-based fertilizers ammonia ammonium nitrate ammonium nitrate-ammonia ana urea both granulated and in solution and urea ammonium nitrate uan x represents that these products are all direct application fertilizers x further represents that y will sell these products in bulk to customers operating in agricultural and non-agricultural industries law sec_7704 provides that except as provided in sec_7704 a publicly_traded_partnership will be treated as a corporation sec_7704 provides that the term publicly_traded_partnership means any partnership if interests in that partnership are traded on an established securities plr-126651-15 market or interests in that partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_7704 provides that sec_7704 does not apply to a publicly_traded_partnership for any taxable_year if such partnership meets the gross_income requirements of sec_7704 for the taxable_year and each preceding_taxable_year beginning after date during which the partnership or any predecessor was in existence sec_7704 provides in relevant part that a partnership meets the gross_income requirements of sec_7704 for any taxable_year if percent or more of the gross_income of the partnership for the taxable_year consists of qualifying_income sec_7704 provides that the term qualifying_income includes income and gains derived from the exploration development mining or production processing refining transportation including pipelines transporting gas oil or products thereof or the marketing of any mineral_or_natural_resource including fertilizer geothermal_energy and timber the conference_report accompanying the omnibus budget reconciliation act of states income and gains from certain activities with respect to minerals or natural_resources are treated as passive-type income specifically natural_resources include fertilizer geothermal_energy and timber as well as oil gas or products thereof for this purpose fertilizer includes plant nutrients such as sulphur phosphate potash and nitrogen that are used for the production of crops and phosphate-based livestock feed h_r rep no 100th cong 1st sess c b conclusion based solely on the materials submitted and the representations made we conclude that income derived by y from the production storage transportation and marketing of ammonia ammonium nitrate ana urea both granulated and in solution and uan to both agricultural and non-agricultural customers is qualifying_income for purposes of sec_7704 this ruling only applies however to the extent that the products in question are of a grade that is consistent with industry standards for agricultural uses as a fertilizer and such product in the form sold is commonly sold and used as a fertilizer for example income with respect to the marketing of low density ammonium nitrate or ammonium nitrate solution is not qualifying in addition this ruling does not apply to retail sales made directly to end users except as specifically provided we express or imply no opinion as to the federal tax consequences of any aspect of any transaction or item discussed or referenced in plr-126651-15 this letter in particular no opinion is expressed as to whether y will meet the percent gross_income requirement of sec_7704 or whether any other type of income not addressed in this ruling is qualifying_income under sec_7704 this ruling is directed only to the taxpayer requesting it however in the event of a technical_termination of y under sec_708 the resulting_partnership may continue to rely on this ruling in determining its qualifying_income under sec_7704 sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely s richard t probst senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes
